The single point made here is that the evidence revealed that plaintiff suffered an "accident" compensable under R.S. 1937, 34:15-7, et seq., and therefore the Court of Common Pleas "was without jurisdiction to proceed with the cause of action on the issues as framed by the pleadings and should have granted defendant's motion for a nonsuit;" and we concur in the view of the Chief Justice that the injury complained of is not so classable. The point was not made on the motion to nonsuit; and it is in essence one not entertainable if raised for the first time on appeal, i.e., one that concerns the terms of the contract of service. Compare Butler v. Eberstadt,113 N.J.L. 569.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None. *Page 427